Citation Nr: 1510507	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-35 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), for accrued benefits purposes.

3.  Entitlement to service connection for diabetes, to include as due to herbicide exposure, for accrued benefits purposes.

4.  Entitlement to an increased disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD), for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to March 1970.  The appellant is the Veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This rating decision addressed all four issues stated on the cover page.  The appellant submitted a notice of disagreement in June 2007.  A Statement of the Case (SOC) was issued on October 14, 2008 that addressed all four issues stated on the cover page.  It appears that the appellant submitted a VA Form 9 (Appeal to Board of Veterans' Appeals), but that such was misplaced by VA.  A November 16, 2009 letter to the appellant stated that it was on record that the Form 9 was received, but that there was no copy on file.  The letter requested that a copy of the form be submitted.  In April 2010, the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death.  In the introduction section, the above history was mentioned and the Board stated that the only issue on appeal was entitlement to service connection for the cause of the Veteran's death and that "[i]f a timely VA Form 9 is found indicating [the appellant] wished to appeal all issues in the SOC, then the case should be returned to the Board for adjudication of those issues."  As such, apparently the VA Form 9 was not of record before the Board at the time of that decision.  Located in the claims file, however, is a faxed copy of a Form 9 that was dated October 28, 2008 by the appellant and had a fax submission date at the top of the page of October 28, 2008, but without a VA receipt date stamped (a non VA receipt date stamp of November 18, 2008 is on the last page of the accompanying documents).  Also of record is a copy of the Form 9 with a date stamp of receipt by the Chicago RO on November 23, 2009, which presumably was in response to the RO's November 16, 2009 letter.  The appellant's Form 9 marked the checked box of "I want to appeal all of the issues listed on the Statement of the Case."  In June 2014, the Board remanded the issue of entitlement to service connection for cause of the Veteran's death, but did not address the remaining issues listed on the cover page.

While it is not entirely clear exactly what transpired, reviewing the record, a SOC was issued on October 14, 2008 that listed all four issues listed on the cover page and a Form 9 was accepted by the RO as timely received that stated that the appellant wanted to appeal all issues on the SOC.  As such, the Board concludes that the proper issues on appeal are as stated on the cover page.   

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the introduction above, the appellant filed a Form 9 that was accepted as timely by the RO as to all issues listed on the cover page.  The Form 9 requested a BVA hearing at a local BVA office.  In a November 2009 statement, the appellant requested a video-conference hearing.  The appellant's representative's April 2014 Appellate Brief requested clarification as to whether the appellant still desired a Board hearing.  In November 2014 and January 2015, letters were sent to the appellant requesting such clarification.  In a response received in February 2015, the appellant requested a video-conference hearing.  As the requested Board hearing has not been held, remand is required to afford the appellant the requested hearing.  
Additionally, a March 2014 VA Form 20-572 (Request for Change of Address/Cancellation of Direct Deposit) requested a change of address.  The September 2014 Supplemental Statement of the Case (SSOC) was not mailed to the new address and was returned.  As such, on remand, the appellant must be mailed a copy of the September 2014 SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a copy of the September 2014 SSOC.  

2.  Schedule the appellant for a video-conference hearing before the Board at the next available opportunity.  Notice of the hearing must be mailed to the appellant and to her representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




